FILED
                            NOT FOR PUBLICATION                             APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50332

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00410-PSG

  v.
                                                 MEMORANDUM*
CHARLES RAY MOORE, Jr., a.k.a.
C.K. Mo, a.k.a. Lil Mo, a.k.a. Mo,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Charles Ray Moore, Jr., appeals from the district court’s judgment and

challenges the 180-month sentence imposed following his guilty-plea conviction

for conspiracy to distribute cocaine base in the form of crack cocaine, in violation

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of 21 U.S.C. § 846; and distribution of cocaine base in the form of crack cocaine,

in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(iii). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Moore contends that the district court violated Federal Rule of Criminal

Procedure 32(i)(3)(B) by failing to make findings regarding a factual dispute that

Moore raised for the first time during the sentencing hearing. We review the

district court’s compliance with Rule 32 for plain error. See United States v.

Christensen, 732 F.3d 1094, 1101 (9th Cir. 2013). We need not decide whether

Moore’s oral objection was sufficient to trigger the district court’s obligation under

Rule 32(i)(3)(B), or whether the court met any obligation that it had under that

provision by adopting the presentence report, because Moore has not shown a

reasonable probability that he would have received a different sentence absent the

alleged error. See id. at 1101-02.

      Moore also contends that the district court erred procedurally by failing to

consider his mitigating arguments and explain the sentence adequately. We review

for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th

Cir. 2010), and find none. The record shows that the district court heard Moore’s

mitigation arguments and sufficiently explained the below-Guidelines sentence.

See Rita v. United States, 551 U.S. 338, 358-59 (2007).

      AFFIRMED.


                                          2                                      12-50332